



EXHIBIT 10.3


Summary of Terms of the Annual Restricted Stock Unit Grants made and to be made
to the Non-Associate Directors of Abercrombie & Fitch Co. under the Abercrombie
& Fitch Co. 2016 Long-Term Incentive Plan for Directors in Fiscal 2019


Non-Associate Directors


For the fiscal year ending February 1, 2020 (“Fiscal 2019”), members of the
Board of Directors (the “Board”) of Abercrombie & Fitch Co. (the “Company”) who
are not employees, or as referred to by the Company, “associates”, of the
Company or of a subsidiary of the Company (“non-associate directors”) are
eligible to receive an annual grant of restricted stock units (“RSUs”) as part
of their compensation. Each RSU represents the right to receive one share of
Class A Common Stock, $0.01 par value, of the Company (the “Common Stock”), upon
vesting. The market value of the shares of Common Stock underlying the RSUs on
the grant date is to be $150,000 (the “Non-Associate Director RSU Retainer”).


The annual Non-Associate Director RSU Retainer has been and will continue to be
subject to the following provisions:


•
RSUs are to be granted annually on the date of the annual meeting of
stockholders of the Company (if the non-associate directors continue to serve
after the annual meeting of stockholders) pursuant to the Abercrombie & Fitch
Co. 2016 Long-Term Incentive Plan for Directors (or any successor plan approved
by the Company's stockholders); and



•
RSUs will vest on the earlier of (i) the first anniversary of the grant date or
(ii) the date of the next regularly scheduled annual meeting of stockholders of
the Company after the grant date, subject to earlier vesting in the event of a
non-associate director's death or total disability or upon termination of
service in connection with a change of control of the Company.



Non-Executive Chairman of the Board


Effective February 3, 2018, the Board elected Terry L. Burman to serve as
Non-Executive Chairman of the Board of the Company. In his capacity as
Non-Executive Chairman of the Board of the Company, Mr. Burman is to receive the
following equity compensation for Fiscal 2019:


•
an additional annual grant of RSUs, with the market value of the shares of
Common Stock underlying this annual grant being equal to $100,000 on the grant
date (the "Non-Executive Chairman RSU Retainer"), to be granted on the date of
the annual meeting of stockholders of the Company (if Mr. Burman continues to
serve after the annual meeting of stockholders) pursuant to the Abercrombie &
Fitch Co. 2016 Long-Term Incentive Plan for Directors (or any successor plan
approved by the Company's stockholders), and which will vest on the earlier of
(i) the first anniversary of the grant date or (ii) the date of the next
regularly scheduled annual meeting of stockholders of the Company after the
grant date; in each case, subject to earlier vesting in the event of Mr.
Burman's death or total disability or upon a change of control of the Company;
and



•
if Mr. Burman's service as Non-Executive Chairman of the Board of the Company
ends for any reason other than his death or total disability, a pro-rata portion
of unvested RSUs subject to the Non-Executive Chairman RSU Retainer will vest to
reflect the portion of the period that has elapsed between the grant date and
the date on which his service as Non-Executive Chairman of the Board of the
Company ends.




